

116 HR 4416 IH: Lead-Free Future Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4416IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Golden (for himself, Mr. Quigley, Mr. Khanna, Ms. Roybal-Allard, Mr. Engel, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Housing and Urban Development to award grants to eligible entities to
			 evaluate and reduce lead-based paint hazards, lead in drinking water
			 hazards, and lead in soil hazards in pre-1978 residential real properties.
	
 1.Short titleThis Act may be cited as the Lead-Free Future Act of 2019. 2.FindingsCongress finds as follows:
 (1)Lead poisoning is an entirely preventable environmental illness. (2)The Centers for Disease Control and Prevention has declared that there is no safe level of lead, with even low-level exposure having lifelong negative impacts on children.
 (3)In 2012, the Centers for Disease Control and Prevention determined that a concentration of 5 micrograms per deciliter (ug/dL) in blood is the reference level, at which it is recommended that public health action be initiated.
 (4)The American Academy of Pediatrics has described lead exposure as a causal risk factor for diminished intellectual and academic abilities, higher rates of neurobehavioral disorders such as hyperactivity and attention deficits, and lower birth weight in children..
 (5)Studies of children with a history of elevated blood lead levels at or above 5ug/dL show the impact over the course of their life, including diminished IQ scores, which lead to lower rates of high school graduation, lower earning potential, and fewer Quality-Adjusted Life Years.
 (6)The Centers for Disease Control and Prevention has found that children are at higher risk of lead or lead exposure if they are low-income, a person of color, or a recent immigrant, live in poorly maintained rental properties, or have parents who are exposed to lead at work.
 (7)The primary sources of lead exposure are dust from chipping and peeling paint found in pre-1978 homes and water as a result of lead service lines used to transport drinking water, although lead has also been found in food, soil, jewelry, pottery, and other consumer products.
 (8)The Centers for Disease Control and Prevention has found that about 23,000,000 housing units, most of them built before 1960, have one or more lead-based paint hazards, where young children under age 6 are endangered by chipping or peeling lead paint or excessive amounts of lead-contaminated dust.
 (9)According to the Centers for Disease Control and Prevention, there were over 88,000 new cases of lead poisoning in the United States in 2016.
 (10)A 2017 study by Pew Charitable Trust indicates that removing lead-based paint hazards and lead service lines from older housing with low-income children results in a combined return on investment of $2.77 per dollar invested.
 (11)The 2019 Interagency Task Force Lead Action Plan found that a national strategy is required to holistically address lead hazards in housing, drinking water, and soil.
 (12)The Federal Government has historically had a role in assessing and correcting home health hazards to support the national goal of providing decent, safe, and sanitary housing for every family in the United States.
 (13)Standards for lead cleanup funding should— (A)align with Federal health and environmental recommendations; and
 (B)move all States to health-protective lead exposure prevention and mitigation strategies. 3.Lead cleanup grants (a)In generalThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) shall award grants to eligible entities for the purpose of evaluating and reducing lead-based paint hazards, lead in drinking water hazards, and lead in soil hazards in residential real properties constructed before 1978.
 (b)Eligible applicantsTo be eligible to receive a grant under this section, an entity shall be one of the following: (1)A State or local government that has an approved comprehensive housing affordability strategy under section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705).
 (2)A State or local government that has produced a comprehensive plan or strategy to address lead poisoning.
 (3)A nonprofit organization that meets the following requirements: (A)The nonprofit organization is a community-based social and human service organization that provides housing services.
 (B)The nonprofit organization has a demonstrated ability to provide, directly or through a subgrantee, lead hazard control interventions.
 (c)ApplicationsTo seek a grant under this section, an eligible entity shall submit an application in such form and manner as the Secretary shall require. Any such application shall contain—
 (1)a description of the amount of assistance the eligible entity seeks under this section; (2)a description of the planned activities to be undertaken with the grant, including an estimate of the amount of funds to be allocated to each activity;
 (3)a description of the forms of financial assistance that will be provided to owners and occupants of pre-1978 housing through the grant;
 (4)a demonstration that the jurisdiction, as required by section 5— (A)has in effect a blood lead reference level at or below the blood lead reference level of the Centers for Disease Control and Prevention; and
 (B)requires an environmental investigation to identify environmental sources of lead exposure in residential properties and childcare facilities occupied by a child with an elevated blood lead level; and
 (5)such assurances as the Secretary may require regarding the eligible entity’s capacity to carry out the activities to be funded through the grant.
 (d)Selection criteriaThe Secretary shall select grant recipients under this section on the basis of— (1)the merit of the activities proposed to be carried out; and
 (2)selection criteria including— (A)the extent to which the proposed activities will reduce the risk of lead poisoning for—
 (i)low-income children under 6 years of age; and (ii)pregnant women;
 (B)the proportion of pre-1978 housing in the area to be served using the grant; (C)the number and percentage of homes in the area to be served using the grant where household income does not exceed 80 percent of the area median income;
 (D)the degree of severity, and the extent of, lead-based paint hazards, lead in drinking water hazards, and lead in soil hazards in the area to be served, evaluated using data concerning the housing age and conditions, lead service line inventory, and incidence of elevated blood lead levels according to the reference blood lead level of the Centers for Disease Control and Prevention;
 (E)the ability of the applicant to leverage State, local, philanthropic, and private funds to supplement the grant; and
 (F)such other factors as the Secretary determines appropriate to ensure that grants made available awarded under this section are used effectively in accordance with this section.
 (e)Eligible activitiesAs a condition on receipt of a grant under this section, a grantee shall agree to use the grant to evaluate and reduce lead-based paint hazards in residential real properties constructed before 1978, which may include—
 (1)performing lead inspections and risk assessments in pre-1978 housing; (2)providing for the remediation, abatement, and replacement of, or otherwise addressing, lead-based paint hazards in pre-1978 housing in accordance with applicable State and municipal health and housing regulations;
 (3)providing for the additional cost of reducing lead-based paint hazards in units undergoing renovation funded by other sources;
 (4)providing for the testing of drinking water, and identifying lead service lines and leaded plumbing fixtures, to identify lead hazards in drinking water;
 (5)providing for the replacement of lead service lines, in communities where a water utility will or is required to replace the utility-owned portion of the lead service line;
 (6)remediation of lead in soil; (7)monitoring the blood lead levels of workers involved in the lead-hazard reduction activities funded under this section;
 (8)assisting in the temporary relocation of families forced to vacate pre-1978 housing while lead-hazard-reduction measures are being conducted, if;
 (9)educating the public on the nature and causes of lead poisoning and measures to reduce the exposure to lead, including exposure due to residential lead-based paint hazards;
 (10)testing soil, paint, interior surface dust, drinking water, and the blood lead levels of children under 6 years of age, and pregnant women, residing in pre-1978 housing after lead-based paint hazard reduction activity has been conducted, to assure that such activity does not cause excessive exposures to lead;
 (11)creating or expanding workforce development, training, certification, and accreditation programs; and
 (12)carrying out such activities as the Secretary determines appropriate to promote the purpose described in subsection (a).
 (f)Forms of assistanceA recipient of a grant under this section may use the grant to provide eligible activities described in subsection (e) through a variety of funding approaches, including subgrants, loans, equity investments, revolving loan funds, loan funds, loan guarantees, interest write-downs, and other forms of assistance approved by the Secretary for purposes of this section.
 (g)Matching requirementAs a condition on receipt of a grant under this section, a grantee shall agree to make contributions toward the cost of activities funded through the grant for a fiscal year in an amount that is not less than 4 percent of the total amount of the grant for such fiscal year.
 (h)Supplement not supplantAs a condition on receipt of a grant under this section, a grantee shall agree to use amounts received through the grant to supplement and not supplant funds used by the grantee for eligible activities described in subsection (e).
 (i)Limitation on administrative expensesAs a condition on receipt of a grant under this section, a grantee shall ensure that not more than 10 percent of the grant is used for administrative expenses.
 (j)Financial recordsAs a condition on receipt of a grant under this section, a grantee shall agree to maintain and provide the Secretary with financial records sufficient, in the determination of the Secretary, to ensure proper accounting and disbursing of amounts made available to the grantee through the grant.
 (k)Affordability maintenanceAs a condition on receipt of a grant under this section, a grantee shall agree to require the owner of any rental property receiving assistance through the grant, for a period of 3 years after lead remediation at the rental property pursuant to such assistance, or throughout the term of any loan made to the owner pursuant to the grant, whichever is longer—
 (1)to maintain the affordability of rental units at the rental property; and (2)to continue to rent to families with one or more children under 6 years of age or a pregnant woman.
 (l)ReportsFor any fiscal year in which a grantee under this section expends funds received through the grant, such grantee shall submit a report to the Secretary on the use of the funds. For the respective fiscal year, any such report shall at a minimum—
 (1)specify the number and type of residential housing units remediated of interior and exterior lead-based paint hazards, lead dust, lead service lines, or leaded plumbing fixtures; and
 (2)include community-level elevated blood lead surveillance data before and after such remediation, presented at the census block or census tract level.
 (m)Notice of funding availabilityNot later than 120 days after the date on which funds are first appropriated to carry out this section, the Secretary shall publish a notice of funding availability regarding grants under this section.
 (n)Relation to other programsThe Secretary shall carry out the program under this section in conjunction with other Federal environmental lead hazard control and childhood lead-poisoning prevention programs.
			(o)Authorization of appropriations
 (1)In generalTo carry out this section, there is authorized to be appropriated $12,000,000,000 for the period of fiscal years 2020 through 2024.
 (2)Funding allocationThe Secretary may allow grantees under this section, collectively, to allocate for each of fiscal years 2020 through 2024, a total of up to $300,000 for capacity building described in subsection (e)(11).
				4.Blood lead level surveillance and education funding
 (a)In generalThe Secretary of Health and Human Services may award grants to States, the District of Columbia, Territories, and local governments to—
 (1)increase blood lead level screening, including screening for elevated blood lead levels in infants, children, and pregnant women;
 (2)ensure referral for treatment of, and environmental intervention for, infants and children with elevated blood lead levels;
 (3)conduct blood lead level surveillance; (4)facilitate data collection and analysis to better understand lead poisoning risk, including with respect to health, housing, and other environmental lead exposure source data;
 (5)support data analysis for lead-poisoning prevention resource targeting; and (6)educate the public on the impact of lead poisoning, including education to prevent and mitigate the impact of childhood lead poisoning.
 (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $500,000,000 for the period of fiscal years 2020 through 2024.
			5.Alignment with Federal health and housing standards
 To be eligible to receive funding under section 3 or 4 of this Act, under any program of the Office of Lead Hazard Control and Healthy Homes of the Department of Housing and Urban Development, or under the Childhood Lead Poisoning Prevention Program of the Centers for Disease Control and Prevention, a State or local government (or any subdivision thereof) shall—
 (1)have in effect a blood lead reference level at or below the blood lead reference level of the Centers for Disease Control and Prevention; and
 (2)require an environmental investigation, in accordance with the 2012 edition of the Department of Housing and Urban Development’s Guidelines for the Evaluation and Control of Lead-Based Paint Hazards in Housing, to identify environmental sources of lead exposure in residential properties and childcare facilities occupied by a child with an elevated blood lead level.
			6.Lead hazard inspection, disclosure, and remediation, replacement, and repair in federally supported
			 housing and housing with federally related mortgages
 (a)In generalThe Secretary of Housing and Urban Development, the Secretary of Agriculture, the Director of the Federal Housing Finance Agency, and the Secretary of Veterans Affairs shall mandate alignment with Federal laws, including those related to lead-risk assessment and lead-hazard remediation, as a condition of eligibility for—
 (1)any Federal mortgage assistance, any direct Federal mortgage, or any mortgage insurance or guarantee, through the Department of Housing and Urban Development, the Department of Agriculture, the Department of Veterans Affairs, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Home Loan Banks; or
 (2)any federally supported housing (as such term is defined in section 7). (b)Standard activities required in federally assisted housingThe Secretary of Housing and Urban Development, the Secretary of Agriculture, the Director of the Federal Housing Finance Agency, and the Secretary of Veterans Affairs shall require the following activities, when appropriate, with respect to any federally supported housing and any housing for which any mortgage, or mortgage assistance, insurance, or guarantee referred to in subsection (a)(1) is provided:
 (1)Lead-risk assessments including lead dust wipe testing, carried out by professionals with Environmental Protection Agency-required training and certification.
 (2)Drinking water testing and identification of lead service line and leaded plumbing fixtures. (3)Testing of soil for lead hazards.
 (4)Lead remediation or abatement, lead-based paint hazards in accordance with State or municipal health and housing regulations.
 (5)Replacement of leaded plumbing and lead service line replacement in communities where water utility will or is required to replace the utility-owned portion.
 (6)Remediation of lead hazards in soil. (7)Disclosure of identified lead hazards to relevant parties including tenants, buyers, sellers, investors, Federal, State, and local housing and health officials as required by law or regulation, and other required parties.
 (8)Temporary relocation of families while lead hazard reduction measures are being conducted. (9)Other activities that the agency heads specified in subsection (a) determine appropriate to promote the purposes of this Act.
 7.DefinitionsIn this Act: (1)AbatementThe term abatement means the complete and permanent elimination of lead hazards.
 (2)Blood lead reference levelThe term blood lead reference level means the minimum concentration of lead in an individual’s blood, at or above which the jurisdiction or the Centers for Disease Control and Prevention, as applicable, recommends public health actions be taken.
 (3)Federally supported housingThe term federally supported housing means housing for which assistance is provided by the Federal Government under— (A)section 221(d)(3) or 236 of the National Housing Act (12 U.S.C. 1715l(d)(3); 1715z–1);
 (B)section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); (C)section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); or
 (D)sections 502(a), 504, 514, 515, 516, or 533 of the Housing Act of 1949 (42 U.S.C. 1472(a), 1474, 1484, 1485, 1486, 1490m).
 (4)Lead-based paintThe term lead-based paint means paint or other surface coatings that contain lead in excess of limits established under section 302(c) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(c)).
 (5)Lead-based paint hazardThe term lead-based paint hazard means any condition that causes exposure to lead from lead-contaminated dust, lead-contaminated soil, lead-contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects as established by the appropriate Federal agency.
 (6)Lead-contaminated dustThe term lead-contaminated dust means surface dust in residential dwellings that contains an area or mass concentration of lead in excess of levels determined by the appropriate Federal agency to pose a threat of adverse health effects in pregnant women or young children.
 (7)Lead dust wipe testingThe term lead dust wipe testing means the process of verifying that the concentrations of lead dust present on household interior surfaces are lower than allowable standards.
 (8)Lead service lineThe term lead service line means a pipe that connects the water main to the building inlet and contains lead. (9)Loan guaranteeThe term loan guarantee means a formal agreement that 1 party will assume the debt obligation of a borrower if they are no longer able to pay the principal or interest of a loan.
 (10)RemediationThe term remediation means an action taken to eliminate lead hazards in a nonpermanent way. (11)Residential dwellingThe term residential dwelling means—
 (A)a single-family dwelling, including attached structures such as porches and stoops; or (B)a single-family dwelling unit in a structure that contains more than 1 separate residential dwelling unit, and in which each such unit is used or occupied, or intended to be used or occupied, in whole or in part, as the home or residence of one or more persons.
 (12)Residential real propertyThe term residential real property means real property on which there is situated one or more residential dwellings used or occupied, or intended to be used or occupied, in whole or in part, as the home or residence of one or more persons.
 (13)Revolving loan fundThe term revolving loan fund means a self-replenishing financing mechanism that utilizes debt payments as capital to issue new loans.
 (14)Risk assessmentThe term risk assessment means an on-site investigation to determine and report the existence, nature, severity, and location of lead-based paint hazards in the residential dwellings, including—
 (A)information gathering regarding the age and history of the housing and occupancy by children under age 6;
 (B)visual inspection; (C)limited wipe sampling or other environmental sampling techniques;
 (D)other activity as may be appropriate; and (E)provision of a report explaining the results of the investigation.
				